DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I (claims 1-8) in the reply filed on May 3, 2022 is acknowledged.  Claims 9-11 are withdrawn from consideration.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 9,666,454 to Choi et al. (Choi).
Regarding claim 1, Choi discloses a buffer unit (200) for storing a substrate (212), the buffer unit comprising: a housing (see Figs. 6-8 showing the housing) having a buffer space (201) inside; a substrate support unit (208) configured to support one or more substrates in the buffer space; a pressure adjustment unit (gas supply unit 226 and the gas discharge unit [col. 10, line 46 – col. 11, line 5]) configured to adjust pressure in the buffer space (when gas is supplied to the buffer space with the gas discharge valve closed, the pressure will increase; likewise, activating ejector 246 with valve 242 open and the gas supply valve closed will decrease the pressure in the buffer space); and a controller (264) configured to control the pressure adjustment unit, wherein the pressure adjustment unit includes: a gas supply line (222) configured to supply a gas for pressurizing the buffer space; and a gas exhaust line (240) configured to reduce the pressure in the buffer space, and wherein the controller controls the pressure adjustment unit to maintain the buffer space in a selected one of a filling mode in which the buffer space is filled with the gas and an exhaust mode in which the buffer space is evacuated (col. 10, lines 61-63).
Regarding claim 6, Choi discloses an apparatus (400) for treating a substrate, the apparatus comprising: a process module (300) configured to treat the substrate; and an index module (50) located on one side of the process module, wherein the index module includes: a load port (52) on which a carrier (54) having the substrate received therein is placed; a transfer frame (EFEM 100 having transfer robot 102) disposed between the load port and the process module (Fig. 2); and a buffer unit (200) disposed on one side of the transfer frame (shown in Fig. 3) and configured to temporarily store the substrate treated in the process module, wherein the buffer unit includes: a housing (see Figs. 6-8 showing the housing) having a buffer space (201) inside; a substrate support unit (208) configured to support one or more substrates in the buffer space; a pressure adjustment unit (gas supply unit 226 and the gas discharge unit [col. 10, line 46 – col. 11, line 5]) configured to adjust pressure in the buffer space (when gas is supplied to the buffer space with the gas discharge valve closed, the pressure will increase; likewise, activating ejector 246 with valve 242 open and the gas supply valve closed will decrease the pressure in the buffer space); and a controller (264) configured to control the pressure adjustment unit, wherein the pressure adjustment unit includes: a gas supply line (222) configured to supply a gas for pressurizing the buffer space; and a gas exhaust line (240) configured to reduce the pressure in the buffer space, and wherein the controller controls the pressure adjustment unit to maintain the buffer space in a selected one of a filling mode in which the buffer space is filled with the gas and an exhaust mode in which the buffer space is evacuated (col. 10, lines 61-63).

Allowable Subject Matter
Claims 2-5 and 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claims 2-3 and 8, Choi does not disclose a main line connecting to the gas supply line and exhaust line via a three-way valve.  Choi uses a separate line and valve for the gas supply and the exhaust such that the gas supply and exhaust can be operated independently or simultaneously.  While three-way valves connecting a supply and an exhaust to a single main line are known in the art, one of ordinary skill in the art would not apply such a teaching to the device of Choi, because it would eliminate the configuration by which both the gas supply and exhaust can be used simultaneously such that a purge gas can be supplied to the buffer while the residual gas is being evacuated from the buffer.  Regarding claims 4-5 and 7, the prior art documents show various wafer processing systems which include a process using one of fluorine, chlorine or bromine and a process using ammonia.  However, none of the documents disclose selecting filling mode or exhaust mode for the buffer based on the type of gas used to treat the substrates.  Therefore, the cited documents do not disclose or render obvious applicant’s claimed invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLAS A ARNETT whose telephone number is (571)270-5062. The examiner can normally be reached M-Th 8:00-5:00; F 12:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLAS A ARNETT/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        May 19, 2022